
	
		I
		112th CONGRESS
		1st Session
		H. R. 609
		IN THE HOUSE OF REPRESENTATIVES
		
			February 10, 2011
			Mr. Hanna (for
			 himself, Mr. Amash,
			 Mr. Bartlett,
			 Mr. Bishop of Utah,
			 Mr. Burton of Indiana,
			 Mr. Cole, Mr. Duncan of South Carolina,
			 Mr. Fitzpatrick,
			 Mr. Franks of Arizona,
			 Mr. Manzullo,
			 Mr. McClintock,
			 Mrs. Myrick,
			 Mr. Ribble,
			 Mr. Austin Scott of Georgia,
			 Mr. Sensenbrenner, and
			 Mr. Westmoreland) introduced the
			 following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to reduce the
		  corporate income tax rate.
	
	
		1.Short titleThis Act may be cited as the
			 American Competitiveness Act of
			 2011 .
		2.Reduction in corporate
			 income tax rates
			(a)In
			 generalParagraph (1) of section 11(b) of the Internal Revenue
			 Code of 1986 is amended to read as follows:
				
					(1)Rates of
				tax
						(A)In
				generalExcept as otherwise
				provided in this paragraph, the amount of the tax imposed by subsection (a)
				shall be the sum of—
							(i)15
				percent of so much of the taxable income as does not exceed $50,000, and
							(ii)25 percent of so
				much of the taxable income as exceeds $50,000.
							(B)Special rules
				for 2011In the case of any taxable year beginning in 2011, the
				amount of the tax imposed by subsection (a) shall be the sum of—
							(i)15
				percent of so much of the taxable income as does not exceed $50,000, and
							(ii)25 percent of so
				much of the taxable income as exceeds $50,000 but does not exceed $75,000,
				and
							(iii)30 percent of so
				much of the taxable income as exceeds
				$75,000.
							.
			(b)Conforming
			 amendments
				(1)Section 11(b)(2)
			 of such Code is amended by striking 35 percent and inserting
			 the maximum rate of tax in effect under section 11(b)(1).
				(2)Section 280C(c)(3)(B)(ii)(II) of such Code
			 is amended by inserting in effect after maximum rate of
			 tax.
				(3)Section 904(b)(3)(D)(ii) of such Code is
			 amended by striking (determined without regard to the last sentence of
			 section 11(b)(1)).
				(4)Section 1201(a) of such Code is
			 amended—
					(A)by striking
			 35 percent (determined without regard to the last 2 sentences of section
			 11(b)(1)) and inserting the maximum rate of tax in effect under
			 section 11(b)(1), and
					(B)by striking
			 35 percent in paragraph (2) and inserting the maximum
			 rate of tax in effect under section 11(b)(1).
					(5)Section 1561(a) of such Code is amended by
			 striking the fourth sentence.
				(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2010.
			
